Citation Nr: 1225881	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-34 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a right knee disorder.

2.  Entitlement to an evaluation in excess 20 percent for right shoulder tendonitis.

3.  Entitlement to a compensable evaluation for bilateral pes planus with a history of hammertoe repair of little toes (hereinafter bilateral pes planus).

4.  Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder prior to September 22, 2010.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1989 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran timely appealed those issues.

The Board notes that in an August 2011 rating decision, the Veteran was granted a 100 percent evaluation for his major depressive disorder, effective September 22, 2010, but denied TDIU at that time.  The Board has therefore recharacterized the major depressive issue on the basis of that award of benefits.

The issues of service connection for a right knee disorder (on the merits), increased evaluation for bilateral pes planus and a major depressive disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1993 rating decision the RO denied service connection for a right knee disorder; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

2.  Evidence since September 1993 reflects complaints and treatment referable to the right knee.

3.  The Veteran is right handed.

4.  Throughout the appeal period, the Veteran's right shoulder disability picture is most closely approximated by limited motion to halfway between shoulder level and his side.

5.  Throughout the appeal period there is no showing of right shoulder ankylosis, nor is there any finding of loss of head or flail shoulder, false flail joint, or fibrous union of the humerus; right shoulder motion exceeds 25 degrees.


CONCLUSIONS OF LAW

1. The September 1993 rating decision denying service connection for a right knee disorder became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

2. Evidence received since the final September 1993 determination denying the Veteran's claim of entitlement to service connection for a right knee disability is new and material, and the Veteran's claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).

3.  The criteria for a 30 percent evaluation, but no more, for right shoulder tendonitis, effective January 4, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  

As the instant decision reopens the right knee claim and proceeds to remand the underlying issue for additional development, no further discussion of the VCAA is necessary with respect to this issue.

Regarding the increased rating claim, the Veteran was sent letters in February 2008 and February 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Those letters also explained what type of information and evidence was needed to establish a disability rating and effective date, and the February 2009 letter provided the specific Rating Schedule criteria to the Veteran under which his right shoulder claim would be evaluated.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

A September 1993 rating decision denied a claim of service connection for a right knee disability.  The Veteran did not appeal that determination. He subsequently sought to reopen the claim, and this request was denied in the August 2008 rating decision currently on appeal. 

An unappealed decision by the RO or a decision of the Board is final. 38 U.S.C.A. §§ 7104(b), 7105. The claim may nevertheless be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. 

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363  (Fed. Cir. 1998). 

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, it must relate to the basis for the prior denial of the claim. 

Additionally, where new and material evidence is issued within a year of a rating action, then such action does not become final.  38 C.F.R. § 3.156(b).  In this case, however, no new and material evidence was received within a year of the September 1993 denial, and thus it did become a final decision.

The Veteran's initial claim of entitlement to service connection for a right knee disability was denied in September 1993 on the basis that there was no current disability.  The RO acknowledged that treatment was shown in service but found that such treatment was for an acute and transitory condition that resolved without residual prior to separation.  

Evidence added to the claims file since the September 1993 denial include VA treatment reports reflecting treatment involving the right knee.  For example, right knee swelling was noted in October 2007.  Accordingly, this evidence suggests the presence of a current disability and thus relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence meets the requirements for new and material evidence under 38 C.F.R. § 3.156(a) and the claim is thus reopened.  The underlying service connection claim will be addressed in the remand portion of this decision.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. § 4.45 (2011).

Under Diagnostic Code 5010, traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (emphasis added).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion (emphasis added).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  

In this case, the evidence of record, particularly the in-service reports of examination, demonstrate that the Veteran is right-handed.  Therefore, the Board finds that the Veteran's service-connected right shoulder is the dominant (major) extremity for rating purposes.

The Veteran has been assigned a 20 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5024-5201 since December 12, 1997.  He filed his claim for increased evaluation of his right shoulder disability on January 4, 2008.  On appeal, and particularly in his October 2008 notice of disagreement, the Veteran asserts that he is entitled to a higher evaluation because he has pain on movement, has side effects from medication used to treat his symptoms associated with his right shoulder disability, and had corrective surgery in January 2009.

The Veteran's spouse reported in a March 2008 statement that the Veteran is no longer able to play basketball due to his right shoulder disability.  He was also having difficulty engaging in sexual intercourse due to his right shoulder pain.

Review of the Veteran's private treatment records demonstrates that he had surgery on his right shoulder in 1997; no further private treatment is shown for the right shoulder.  

In July 2008, the Veteran underwent a VA examination, at which time he reported having intermittent, mild, sharp, non-radiating pain.  He denied incapacitating episodes.  He was currently suspended from work for excessive use of leave time necessitated by all of his joint problems.  He was also having difficulty reaching overhead with his right arm, though he was able to complete activities of daily living.  

Objectively, there was no right shoulder deformity, giving way, instability, weakness, episodes of dislocation or subluxation, effusion, swelling, heat, or redness.  He did, however, have pain and stiffness.  A history of an arthroscopy in 1999 was noted.  There was no inflammatory arthritis noted.  The right shoulder had no gross atrophy, abduction to 150 with pain, flexion to 90 with pain external rotation to 70 degrees limited by pain and stiffness, and internal rotation to 90 degrees with pain at the end.  There was no increased pain or loss of motion after repetitive testing; the Veteran's sensation was intact and his reflexes and strength were normal.  There was no additional limitation of motion due to pain, fatigue, weakness or lack of endurance.  There was also no evidence of recurrent shoulder dislocations or joint ankylosis.  X-rays demonstrated small calcifications at the insertion of the rotator cuff tendon can be seen with calcific tendonopathy/tendonitis; there were no radiographic signs of chronic impingement syndrome.  The Veteran was diagnosed with right rotator cuff tendonitis with pain and limited motion as described.

VA treatment records demonstrate continued treatment for right shoulder pain, until January 2009 when a right shoulder arthroscopy performed.  Following that surgery, the Veteran was seen for a follow up appointment in March 2009.  At that time, he had shoulder pain with abduction and flexion in excess of 90 degrees.  He reported having the same pain as prior to the surgery, including pain with overhead activity.  On examination, abduction and flexion were to 100 degrees with pain over 90 for both.  There was no pain with any cross-body motion, Hawkin's or Neer.  The Veteran was given a medication injection at that time.  Generally, the complaints in the prior and subsequent VA treatment records are similar in nature to the above.

In a general medical examination in March 2011, the examiner noted that the Veteran had surgery on his right shoulder in January 2009 and May 2010, and reportedly neither had helped his problems.  The Veteran took ibuprofen and oxycodone for pain.  He stated that aggravating factors included "everything," including household chores such as washing dishes to merely laying down; excessive movement exacerbated his pain.  Alleviating factors included stopping any movements and oral medications that "take some of the edge off."  He reported side effects from the medication including drowsiness, dizziness, lightheadedness and nausea.  On examination, the Veteran had flexion and abduction to 180 degrees and internal and external rotation to 90 degrees without any notation of painful motion.

The Veteran underwent another VA examination of his right shoulder in April 2011.  He complained that the finding of a normal right shoulder indicated at the March 2011 examination was not accurate.  The Veteran was re-examined and had objective evidence of pain with active motion on the right side, and there was no reduction of range of motion with repetitive motion.  He had flexion to 55 degrees, abduction to 58 degrees, internal rotation to 25 degrees, and external rotation to 28 degrees.  There was exquisite tenderness at the distal clavicle resection and glenohumeral juncture as well as bicipital insertions (short and long head).  The Veteran could not tolerate more typical specialty testing at that time.  

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 30 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head.  A 40 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 50 percent when unfavorable (abduction limited to 25 degrees from side).  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2011).  

Moreover, limitation of motion of the major arm at the shoulder is rated at 20 percent if it is limited to shoulder level, 30 percent if motion is limited midway between the side and shoulder level, and 30 percent if motion is limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011).  

Diagnostic Code 5202 provides a 30 percent rating recurrent dislocation of the major humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  Similarly, malunion of the major humerus warrants a 30 percent rating with a marked deformity.  Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion or false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2011).

Finally, Diagnostic Code 5203 does not provide for a rating in excess of 20 percent and therefore is not applicable in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2011).

On the basis of the foregoing, the Board finds that 30 percent evaluation, but no higher, is warranted beginning January 4, 2008-the date on which the Veteran filed his claim for increase.  The Board notes that he has complained of excessive pain and stiffness in his right shoulder throughout the appeal period and that he is shown to have difficulty or to be unable to perform any overhead activity with his right arm.  At the most recent VA examination, abduction and flexion were shown to be 55 and 58 degrees, respectively, which most closely approximates motion to halfway between shoulder level and his side.  While the Veteran is shown to have approximately shoulder level range of motion in July 2008, he stated that such caused him a lot of pain.  He additionally reported that his post-surgery pain and symptoms were the same as his pre-January 2009 surgery symptomatology.  The Board finds such evidence to be competent, credible and highly probative in this case.  Thus, the Board assigns a 30 percent evaluation for the Veteran's major shoulder in this case, by resolving doubt in his favor.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.  

The Board has not assigned a 30 percent evaluation within the one year prior to January 4, 2008, in this case because there is no objective evidence of such being factually ascertainable as of that day based on the evidence of record.  See 38 C.F.R. § 3.400(o) (2011).

While a 30 percent evaluation is deemed warranted here, assignment of a rating in excess of that amount is not appropriate for any portion of the rating period on appeal.  In this regard, the Board notes that there is no evidence of any ankylosis in this case, and therefore Diagnostic Code 5200 is inapplicable.  Moreover, there is no evidence of any loss of head or flail shoulder, false flail joint, or fibrous union of the humerus in this case.  Nor is there any evidence of limited motion to 25 degrees or less from the side, and in fact, the range of motion from the side is shown to be at least 55 degrees throughout the appeal period.  Thus, a higher evaluation is not warranted in this case.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-02.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected right shoulder disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Accordingly, the Board finds that a 30 percent evaluation, but no higher, is warranted beginning January 4, 2008, for the Veteran's right shoulder disability.  See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-03.  In so finding, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A 30 percent evaluation, but no more, for right shoulder tendonitis, effective January 4, 2008, is granted, subject to the regulations controlling the payment of monetary benefits.


REMAND

Initially, the Board notes that in a January 2010 rating decision, the Veteran was awarded service connection for major depressive disorder and assigned a 70 percent evaluation, effective April 2, 2009-the date on which he filed his claim for service connection; entitlement to TDIU was denied at that time.  The Veteran submitted additional evidence and an increased evaluation for a major depressive disorder and entitlement to TDIU were denied in an August 2010 rating decision.  The Veteran submitted a notice of disagreement for an increased evaluation for major depressive disorder "including [TD]IU."  No statement of the case has been issued with respect to those issues as of the writing of this decision.  Thus, on remand at this time, the Board finds that the RO should issue the Veteran a statement of the case on those issues so that he may complete appeal of that issue if such was indeed his intent.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Turning to the right knee issue, the Veteran underwent a VA examination in July 2008.  The examiner opined that the Veteran's right knee trauma did not occur in the military and instead related the Veteran's current disability to his post-service job.  In so concluding, the examiner noted that the service treatment records, including plain films, were silent for objective evidence at the time the Veteran claims to have initially recognized his symptoms.  

The Veteran is shown to have swelling and right knee pain in service without any sign of any trauma in March 1991; he and his spouse have indicated that post-service, he continued to experience several instances of swelling and right knee pain prior to any post-service injury.  Additionally, the Board notes that in a March 2011 general medical examination, the Veteran averred that his right knee and hip pain was due to his bilateral feet condition.

In light of the above, the Board finds that the examiner's opinion from the July 2008 examination is not entirely adequate as it does not address the secondary service connection aspect of the Veteran's contentions and did not fully consider the lay evidence of record.  Accordingly, the Board finds that a remand of the right knee is necessary in order to obtain an opinion which addresses that aspect of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, with respect to the bilateral pes planus issue, VA treatment records dated in July 2010 demonstrate that the Veteran has bilateral pes planus, plantar fasciitis, chronic Achilles tendonitis, and complaints of neurologic symptoms in his 5th toes bilaterally.  His last VA examination in March 2011 was a general medical examination, which did generally discuss the bilateral lower peripheral nerve branches for neurological symptomatology, but did not specifically discuss the possible etiology of the Veteran's complaints of paresthesisias.  As there is a history of hammertoe surgery in service, the Board finds that a VA examination which addresses any potential neurologic symptoms that may be a residual of that surgery is necessary in this case.  Thus, a remand to afford such an examination is necessary.  See Id.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 


Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his claims for increased evaluation of his major depressive disorder and entitlement to TDIU (if he so desires) by filing a timely substantive appeal.  The issues should be returned to the Board only if a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Durham VA Medical Center, the Raleigh CBOC, or any other VA medical facility that may have treated the Veteran, since August 2011 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his claimed right knee disorder and bilateral pes planus, which is not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine whether any current right knee disorder is related to service or to his service-connected bilateral pes planus.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify any right knee disorders found, including any arthritic condition thereof.  The examiner should then opine whether any right knee disorders found more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are the result of military service, to include the March 1991 right knee swelling and pain report at that time.  

The examiner should additionally address the July 2008 examination and any lay evidence noting continued swelling and pain until his post-service injury; the examiner should address whether the Veteran had a chronic disorder that began in service.  

The examiner should additionally opine as to whether the Veteran's right knee disorder is due to or aggravated (i.e., made permanently worse beyond the normal progression of that disease) by his bilateral pes planus and any abnormal gait disturbance which is the result of that disability.  The examiner MUST address both causation and aggravation aspects in that opinion.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA foot examination in order to determine the current nature and severity of his service-connected bilateral pes planus with a history of hammertoes.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all symptomatology associated with the Veteran's bilateral pes planus with a history of hammertoes.  The examiner should specifically discuss the following: 

(a) Whether his symptoms are mild, and his symptomatology is relieved by built-up shoe or arch support;

(b) Whether his symptoms are moderate, with weightbearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet;

(c) Whether his symptoms are severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities; or,

(d) Whether his symptoms are pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Range of motion testing should also be conducted, and the examiner should note any additional limitation due to factors such as pain, weakness, fatigability, and incoordination, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  The examiner should also discuss flare-ups, noting their frequency and duration, and estimating any additional loss of motion, expressed in degrees, associated with such flare-ups.  Finally, the examiner should comment as to whether there is any ankylosis.

The examiner should also identify any other disabilities of the feet aside from the service-connected pes planus with a history of hammertoes.  For any additional disability diagnosed, the examiner should indicate whether there are any associated symptoms that are separate and distinct from those already addressed by the criteria for pes planus under Diagnostic Code 5276.  If so, such symptoms should be described.  

If the Veteran is found to have foot disorders in addition to his service-connected pes planus with hammertoes, that involve separate and distinct symptoms from those associated with the pes planus with hammertoes, then the examiner should opine as to whether such separate disorders (e.g., plantar fasciitis, chronic Achilles tendonitis, etc.) are more likely, less likely, or at least as likely as not caused or aggravated (e.g., made permanently worse beyond the normal progression of that disease) by the Veteran's bilateral pes planus with a history of hammertoes.

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

The examiner should also perform neurological testing of the Veteran's feet for any residuals of his hammertoes surgery in service.  If such symptoms exist, the examiner should opine whether such is analogous to complete or incomplete paralysis of the affected nerve and whether any incomplete paralysis is mild, moderate or severe in nature.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for service connection for a right knee disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


